DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
2.	Applicant’s response to the Requirement for Information filed on September 8, 2020 is acknowledged. Claims 1, 3, 5-9, 20, and 21 are pending and under examination.  

Requirement for Information 
3.	Applicant has provided the following response to the inquiries set forth in the Requirement for Information mailed on September 8, 2020:
	(1a) Applicant states that the primers used in the Grasman reference are believed to be those described in the instant application. Applicant notes, though, that these primers were not disclosed prior to the effective filing date of the claimed invention (Remarks, page 2).
	(1b) Applicant states that the primers used in the de Meij reference (Su1268) are believed to be those described in the instant application. Applicant notes, though, that these primers were not disclosed prior to the effective filing date of the claimed invention (Remarks, page 2).
	(1c) Applicant states that the primers used in the de Meij reference (Su1985) are believed to be those described in the instant application. Applicant notes, though, that these primers were not disclosed prior to the effective filing date of the claimed invention (Remarks, pages 2-3).

	(3) Applicant states that kits containing the claimed primers were first on sale in April 2017 (Remarks, pages 3-4).
 
Response to Arguments
4.	All of the outstanding objections and rejections have been withdrawn as being obviated by Applicant’s amendments to the claims.1 Accordingly, Applicant’s arguments filed on March 10, 2020 have been considered, but they are moot in view of the withdrawal of all of the previously made objections and rejections.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
6.	The abstract is objected to because it uses the legal phraseology “said.” Appropriate correction is required. See MPEP 608.01(b).
	The specification is objected to because the “Brief Description of the Drawings” section does not describe Figure 1E. As discussed in MPEP 608.01(f), when a figure contains multiple parts, the “Brief Description of the Drawings” section must describe all of the parts.


Claim Objections
7.	Claim 1 is objected to because the word “and” should be inserted after the semicolon at the end of the penultimate line in the claim. As well, replacing “at least one of the reverse primers selected from the group consisting of” in the last clause of the claim with “at least one reverse primer selected from the group consisting of” is suggested. Further, replacing “comprises the use of” with “comprises” in line 6 of part (iii) is suggested. Replacing “the forward primer 5’-CCGCCCGTCACACCATGG-3’ (SEQ ID NO: 6)” in step (iii) with “SEQ ID NO: 6 as a forward primer” is suggested. 
	Claim 3 is objected to because of the following informalities: deleting “the use of” before the colon in line 4 is suggested. As well, amending parts (a) and (b) to replace “the forward primer” with “a forward primer” is suggested.
	Claim 5 is objected to because of the following informalities. The phrase “said microbiome is the microbiome selected from” should be replaced with “said microbiome is selected from”. As well, the word “a” should be inserted before “human” in line 3.	
	Claim 6 is objected to because “in vitro” in option (f) should be italicized. As well, the formatting in part (a) should be modified (e.g., using indentations) to make the different options indicated by the dashes easier to identify when reading. As well, it appears that the word “or” should be inserted after “erythematosus” in the penultimate line of part (a). Further, it appears 
	Claim 7 is objected to because a comma should be inserted before the word “wherein” in line 5 of step (b1). As well, the word “an” should be inserted before the word “equal” in the last line of step (b1). Further, the word “and” at the end of step (b3) should be deleted. The claim also contains a typographical error in step (b5) where “one16S-23S” is recited.
	Claim 20 is objected to because “ITS region” in line 6 should be replaced with “ITS regions.” As well, the word “and” after “Firmicutes,” in line 8 of step (d) should be deleted, and the word “and” should be inserted after the semicolon in the penultimate line of the claim. Further, “comprises the use of:” in line 3 of the “wherein” clause beginning at the top of the second page of claim 20 should be replaced with “comprises:”. Replacing “the forward primer 5’-CCGCCCGTCACACCATGG-3’ (SEQ ID NO: 6)” in (i) with “SEQ ID NO: 6 as a forward primer” is suggested. Lastly, replacing “at least one of the reverse primers selected from the group consisting of” with “at least one reverse primer selected from the group consisting of” is suggested.
	Claim 21 is objected to because “a microbiome” in step (a) should be replaced with “the microbiome” so that the claim more clearly refers back to the microbiome described in the preamble. As well, a comma should be inserted before the word “wherein” in line 5 of step (b), and the word “an” should be inserted before the word “equal” in the last line of step (b). Further, the claim contains a typographical error in step (f) where “step e )” is recited for “step e)”. Deleting the word “second” before “set” in line 8 of step (h), and deleting “the use of” in line 10 of step (h) is also suggested. Replacing “the forward primer 5’-CCGCCCGTCACACCATGG-3’ (SEQ ID NO: 6)” in (i) with “SEQ ID NO: 6 as a forward primer” is suggested. Lastly, adding 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to state that the three unlabeled reverse primers comprise the sequences of SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5. The amendment broadens the scope of claim 3 since the previous version of the claim used closed language to describe these three primers. In other words, in view of the amendment, claim 3 now encompasses the use of a reverse primer comprising SEQ ID NO: 3, a reverse primer comprising SEQ ID NO: 4, and a reverse primer comprising SEQ ID NO: 5, whereas the previous version of the claimed required 
Applicant’s response of February 20, 2020, which accompanied this amendment does not point to any particular portion(s) of the original disclosure as providing support.
Claim 3 contains new matter because the original disclosure only provides support for the use of a reverse primer consisting of SEQ ID NO: 3, a reverse primer consisting of SEQ ID NO: 4, and a reverse primer consisting of SEQ ID NO: 5 (see, e.g., page 6, lines 15-25).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the body of the claim is inconsistent with the preamble such that the intended scope of the claim is unclear. The preamble of the claim states that the method is “for typing a microbiome,” with “typing” defined in the specification as “classifying a test signature as either corresponding to the signature of a first condition or corresponding to the signature of a second condition in a classification scheme” (page 43, lines 16-19). Thus, the preamble sets forth a particular intended use for method, and this intended use requires a step of classifying as defined on page 43 of the specification. In other words, the preamble gives life and 
Applicant could address the issue by deleting “for typing a microbiome” from the preamble. Alternatively, Applicant could amending the claim to require a typing step so that the body of the claim is consistent with its preamble. 
	Further regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, step (b) of claim 1 recites the broad recitation “a set of PCR amplification primers directed to flanking conserved DNA regions of at least one 16S-23S rRNA internal transcribed spacer (ITS) region.” This language indicates that the method may use a single set of primers directed to a single ITS spacer region, but the concluding “wherein” clause more narrowly states that three primer sets are required, with each of the three primer sets designed to amplify an ITS spacer region from a different group of microorganisms (i.e., Firmicutes, Proteobacteria, and Bacteroidetes). Applicant could address the issue by amending step (b) to recite, for example, “performing a PCR amplification reaction….using PCR amplification primers directed to flanking conserved DNA regions of 16S-
Claims 3 and 5-9 are also indefinite since they depend from claim 1 and do not remedy the indefiniteness issue discussed above. 
Claim 3 is further indefinite because there is a lack of clear antecedent basis for “said set of PCR amplification primers for amplifying the at least one 16S-23S rRNA ITS region in the genomic DNA of the microorganisms belonging to the phyla Firmicutes and Bacteroidetes.” This limitation is recited in lines 1-4. Claim 1 provides antecedent basis for a set PCR amplification primers for amplifying at least one 16S-23S rRNA ITS region in the genomic DNA of microorganisms belonging to the phylum Firmicutes and also for a set PCR amplification primers for amplifying at least one 16S-23S rRNA ITS region in the genomic DNA of microorganisms belonging to the phylum Bacteroidetes, but it does not provide clear antecedent basis for a single set of primers capable of amplifying microorganisms from both phyla as recited in claim 3. Applicant could address the issue by replacing “said set of” in line 1 with “the”. 
Claim 5 is further indefinite because the requirements of “microbiome associated with soil, waterbodies, and plants,” which is recited in the last line of the claim, are unclear. In particular, it is not clear whether the microbiome is associated with each of these environments (i.e., plants, waterbodies, and soil) or if the claim intends encompass three distinct options – one for soil, one for waterbodies, and one for plants. If the latter is intended, Applicant could consider amending the claim to recite replace “microbiome associated with soil, waterbodies, and plants” with “soil, waterbodies, and plants.”

Claims 20 and 21 are indefinite because the exemplary language in step (d) of claim 20 (“preferably”) and step (h) of claim 21 (“preferably”) causes the scope of the claims to be unclear. As discussed in MPEP 2173.05(d), “Description of examples or preferences is properly set forth in the specification rather than the claims.” In this case, the “preferably” language in claims 20 and 21 creates uncertainty as to the claim scope because it is not clear when the preference is in effect and if it is ever a requirement rather than a preference. In view of the foregoing, the scope of the claims is not entirely clear. Applicant could address the issue by 
Claim 21 is also indefinite because it is unclear how the method could function to generate amplification products of just one spacer region DNA sequence as recited in step (d). Instead, it appears that the amplification of step (d) will necessarily generate amplification products for each of the at least two different PCR calibrators in the reaction. Applicant could address the issue by replacing “spacer region DNA sequence(s)” with “spacer region DNA sequences”.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 depends from claim 1 and further requires the use of a PCR calibrator system. The claim does not include all of the limitations of claim 1 because it encompasses amplification 
Claim 9 depends from claim 7, which in turn depends from claim 1, and requires the use of primers specific for three particular bacterial phyla. This is not further limiting because the use of such primers is already required by amended claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
11.	The claims are free of the prior art. They require the use of SEQ ID NO: 6 as a forward primer and at least one of SEQ ID NOs: 7-13 as a reverse primer. As noted in the Final Rejection mailed on November 7, 2019, the prior art fails to teach or suggest the use of such primers for amplifying microorganisms belonging to the phylum Proteobacteria. 
The following references constitute the closest prior art: (1) Budding et al. (The FASEB Journal 2010; 24: 4556-4564; IDS reference); (ii) Iversen (US 6,677,153 B2); and (3) Miller et al. (US 2007/0218459 A1). 
Budding describes a method for microbiome analysis that comprises PCR amplification of the ITS region of different bacterial phyla using phylum-specific primers (see, e.g., the abstract and pages 4557-4558), but the reference fails to teach or suggest the claimed Proteobacteria-targeting primers. 
Proteobacteria.
Miller discloses an oligonucleotide, SEQ ID NO: 14, that comprises the instant SEQ ID NO: 6 (see Table 1 on page 7), but since this oligonucleotide is only described as specific for Campylobacter jejuni or Campylobacter (Table 1), there is no proper rationale to combine this reference with other references to arrive at a method that uses the instant SEQ ID NO: 6 in combination with a reverse primer selected from SEQ ID NOs: 7-13 to amplify Proteobacteria.
In view of the foregoing, the claims are free of the prior art.

Conclusion
12.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These rejections and objections are found in the Final Rejection mailed on November 7, 2019.